DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is in response to the Applicant's reply filed December 2, 2020 to the Office action mailed on September 3, 2020.
Response to Arguments
The arguments made over the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), rejection of claims18-19, 21-26, and 42, 53-63  is persuasive in view of amendments made to the claims. The rejection is herewith withdrawn.
The arguments made over the 35 U.S.C. 103(a) rejection of claims 18-19, 21-25, and 42, 53-63  over Dickerson et al. (US 2005/0266031) in view of Chen (US 7374779) is not persuasive. The rejection is herewith maintained. Applicant states the claims have been amended to commensurate in scope with the unexpected results. The Examiner respectfully reiterates that the specification (see example 3) does provide evidence of unexpected results in that the specific composition and amount/ ratio claimed result in much less degradation of phenylephrine. Applicant’s claims do not commensurate in scope with the arguments.  Absent a clear showing of surprising and unexpected results the combination of actives is rendered obvious over the prior art references. It is suggested that Applicant amend claims to commensurate in scope with the formulations argued in the Declaration.
The arguments made over the 35 U.S.C. 103(a) rejection of claims 18-19, 21-25, and 42, 53, AND 55-62 over Jaeger et al. (US 2006/0121066) is not persuasive. The rejection is herewith maintained. Applicant re-argues the claimed invention avoids 
The arguments made over the 35 U.S.C. 103(a) rejection of claims 26, 54, AND 63 over Jaeger et al. (US 2006/0121066), as applied to claims 18-19, 21-25, and 42-49, 51-53, AND 55-62 above, and further in view of Dickerson et al. (US 2005/0266031) is not persuasive. The rejection is herewith maintained. Applicant states the claims have been amended to commensurate in scope with the unexpected results. The Examiner respectfully reiterates that the specification (see example 3) does provide evidence of unexpected results in that the specific composition and amount/ ratio claimed result in much less degradation of phenylephrine. Applicant’s claims do not commensurate in scope with the arguments.  Absent a clear showing of surprising and unexpected results the combination of actives is rendered obvious over the prior art references. It is suggested that Applicant amend claims to commensurate in scope with the formulations argued in the Declaration.
The arguments made over the 35 U.S.C. 103(a) rejection of claims 26 and 50  Jaeger et al. (US 2006/0121066), as applied to claims 18-19, 21-25, and 42-49, 51-52  above, and further in view of Francois et al. (US 2008/02344291 –previously presented) is not persuasive. The rejection is herewith maintained for the reasons above.
 The arguments made over the 35 U.S.C. 103(a) rejection of claims 26 and 50  over Jaeger et al. (US 2006/0121066), as applied to claims 18-19, 21-25, and 42-49, 51-52 above, and further in view of Rennie et al. (US 2004/0234457 –previously presented) is not persuasive. The rejection is herewith maintained for the reasons above.


The rejections are as below:



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 18-19, 21-25, and 42, 53-65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dickerson et al. (US 2005/0266031) in view of Chen (US 7374779).
Dickerson et al. an oral liquid pharmaceutical composition comprising: a. a suspending system which comprises an aqueous composition which includes an aqueous medium, about 0.1 g/100 mL to about 0.5 g/100 mL xanthan gum and about 0.5 g/100 mL to about 3.0 g/100 mL microcrystalline cellulose/carboxymethylcellulose sodium; b. at least one first pharmaceutical active which is substantially insoluble in the aqueous composition; and c. a density adjusting agent; further comprising at least one second pharmaceutical active which is soluble in the aqueous composition. The pharmaceutical composition’s density adjusting agent comprises 10 g/100 mL to about 50 g/100 mL glycerin and about 10 g/100 mL to about 50 g/100 mL sorbitol. The first pharmaceutical 
Dickerson et al. does not teach exclusion of microcrystalline cellulose.
Chen et al. teaches suitable suspending agents include cellulose derivatives, clays, natural gums, synthetic gums, or other agents known in the art. Specific suspending agents, by way of example, include microcrystalline cellulose, sodium 
However, to a person with ordinary skill in the art at the time the invention was made the substitution of suspending systems is obvious. The motivation to use varying components in the suspending system rather than microcrystalline cellulose is obvious; as Chen et al. teaches various suspending agents that have similar efficacies and, therefore, the interchangeable use of either one will yield similar results.

Claims 18-19, 21-25, and 42, 53, AND 55-65 rejected under 35 U.S.C. 103(a) as being unpatentable over Jaeger et al. (US 2006/0121066).
Jaeger et al. teaches a pharmaceutical composition having a pH of from about 2.0 to about 5.0 comprising (i) a liquid excipient base containing in 100 ml about 50 mg to about 300 mg of sucralose to mask a bitter taste of any active ingredients; and (ii) at least one pharmaceutically active compound selected from the group consisting of 
Although, Jaeger teaches 15% glycerin, the reference does not specify the 18% glycerin.
The determination of optimal or workable concentration of the glycerin by routine experimentation is obvious. One having ordinary skill in the art would have been motivated to do this to obtain the desired humectants properties of the composition. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Claims 26, 54, AND 63-65 rejected under 35 U.S.C. 103(a) as being unpatentable over Jaeger et al. (US 2006/0121066), as applied to claims 18-19, 21-25, and 42-49, 51-53, AND 55-62 above, and further in view of Dickerson et al. (US 2005/0266031).
Jaeger et al. is as applied above.
Jaeger et al. fails to specifically teach the antioxidant propyl gallate and the viscosity modifying agents of claim 28, xanthan.
Dickerson et al. an oral liquid pharmaceutical composition comprising: a. a suspending system which comprises an aqueous composition which includes an aqueous medium, about 0.1 g/100 mL to about 0.5 g/100 mL xanthan gum and about 
Therefore, it would be obvious to one of ordinary skill in the art to incorporate the use the antioxidant propyl gallate and viscosity modifying agents.  The motivation comes from the teaching of Dickerson et al. that a similar composition comprises propyl gallate in 0.1 mg/ml to 10 mg/ml and further that viscosity modifying agents are also useful.  A skilled artisan would have reasonable expectation of successfully producing an oral composition with the preferred antioxidant and viscosity properties.

s 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jaeger et al. (US 2006/0121066), as applied to claims 18-19, 21-25, and 42-49, 51-53, AND 55-65 above, and further in view of Francois et al. (US 2008/02344291 –previously presented).
Jaeger et al. is as applied above.
Jaeger et al. fails to specifically teach the antioxidant propyl gallate.
Francois et al. teaches an oral formulation comprising an antioxidant propyl gallate in 0.1 mg/ml to 10 mg/ml.
Therefore, it would be obvious to one of ordinary skill in the art to incorporate the antioxidant propyl gallate in 0.02% w/v.  The motivation comes from the teaching of Francois et al. that the formulations comprises an antioxidant - propyl gallate in 0.1 mg/ml to 10 mg/ml.  A skilled artisan would have reasonable expectation of successfully producing an oral composition with the preferred antioxidant properties.
Claims 26 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jaeger et al. (US 2006/0121066), as applied to claims 18-19, 21-25, and 42-49, 51-53, AND 55-65 above, and further in view of Rennie et al. (US 2004/0234457 –previously presented).

Jaeger et al. is as applied above.
Jaeger et al. fails to specifically teach the specific viscosity modifying agents claimed and antioxidant - propyl gallate.

Therefore, it would be obvious to one of ordinary skill in the art to incorporate the use of antioxidant propyl gallate in 0.02% w/v, and polymers.  The motivation comes from the teaching of Rennie et al. that the formulations can antioxidant propyl gallate in 0.02% w/v. Also Rennie et al teaches cellulose, HPMC, and HPC may also be included in the formula as mucoadhesive polymers.  A skilled artisan would have reasonable expectation of successfully producing a respiratory tract composition with similar antioxidant  and mucoadhesive properties.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending claims are drawn chewable composition comprising: a). about 2.5 mg/dosing unit phenylephrine; b). sucralose; c.) brompheniramine maleate; c). a matrix comprising substantially aldehyde-free excipients and an substantially aldehyde-free flavorant; and d.) wherein the composition is free of sodium benzoate, sorbates, salts of edetate (EDTA), benzaldionium chloride and parabens and further comprises less than 2.5% wt/wt total isoquinolines and maintains said level of isoquinolines for at least 24 months.
The determination of optimal or workable concentrations and/or ratios of ingredients by routine experimentation is obvious absent showing of criticality of the claimed concentrations and ratios, especially because the claimed ranges overlap.
Conclusion
	No claims allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0629. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627